SENTENCIA
El Ministerio Público acusó al apelante de violar la Ley de Sustancias Controladas, Ley Núm. 4 de 23 de junio de 1971, 24 L.P.R.A. see. 2101 y ss., por poseer, transportar y ocultar y distribuir marihuana. Convicto el apelante, se le sentenció a cumplir de cinco a siete años de presidio por el delito de posesión, igual condena por el delito de transpor-tación y ocultación y de cinco a nueve años por el cargo de distribución. Se dispuso que las penas se cumplieran con-currentemente en libertad a prueba.
La prueba de cargo consistió del testimonio de un agente encubierto de la policía. Para el 27 de marzo de 1974 dicho agente visitó a un antiguo conocido, Miguel Tollens Aquino, coacusado en esta causa, a quien había observado anterior-mente junto a otras personas relacionadas con el tráfico de drogas. Le preguntó a Tollens si tenía marihuana. Le respon-dió que no, pero que podía llevarlo adonde un amigo. Fueron a verlo, estacionaron el automóvil cerca de un negocio y Tollens le dijo al agente que aguardase mientras él hablaba con su amigo. Regresó poco después y le explicó al agente que el acusado podía venderle una cuarta de marihuana por ciento diez dólares. El agente aceptó y luego salió el apelante, sacó de la cintura una bolsa y la dejó sobre una baranda cerca *104del negocio. Tollens recogió el paquete de marihuana, se lo entregó al agente y éste pagó la suma convenida.
El apelante sostiene que la prueba desfilada es insufi-ciente para justificar su convicción. Hemos examinado la transcripción de la prueba, la que añade detalles al resumen que antecede, y hallamos que la misma cumple con los crite-rios que expusimos en Pueblo v. González del Valle, 102 D.P.R. 374, 878 (1974) y Pueblo v. Ayala Ruiz, 93 D.P.R. 704, 708 (1966). Véase: Valldejuly Pérez, I. R., El agente encubierto y el Tribunal Supremo de Puerto Rico, 44 Rev. Jur. U.P.R. 141, 145-154 (1975).
Otros planteamientos del apelante en torno a este único señalamiento de error son igualmente inmeritorios.

Se confirma la sentencia apelada.

Así lo pronunció y manda el Tribunal y certifica el Secre-tario.
El Juez Asociado Señor Rigau no intervino. El Juez
Presidente, Señor Trías Monge, disiente en opinión separada a la cual se unen los Señores Jueces Asociados Díaz Cruz e Irizarry Yunqué.
(Fdo.) Ernesto L. Chiesa Secretario
—O—